Citation Nr: 0635824	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Audiological evaluation establishes that hearing loss in 
the veteran's right ear is consistent with no more than Level 
VI hearing impairment.

2.  Audiological evaluation establishes that hearing loss in 
the veteran's left ear is consistent with no more than Level 
VII hearing impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in March 
2006.  This letter advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Finally, the March 
2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA Medical Center records and an April 2006 
VA examination report.  The veteran was given ample notice 
and opportunity to provide evidence on his behalf or to 
inform VA of existing evidence that had not been obtained.  
In April 2006, the veteran submitted a signed statement 
indicating he had no further evidence to submit.  Therefore, 
the Board finds VA has satisfied the duty to assist in 
obtaining evidence

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
numeric designation of impaired hearing, Levels I through XI, 
is determined for each ear by intersecting the vertical 
column appropriate for the puretone decibel loss and the 
horizontal row appropriate to the percentage of 
discrimination.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In March 2006, the veteran requested that VA reevaluate his 
30 percent disability rating for bilateral hearing loss.  
April 2006 VA audiological testing demonstrated average 
puretone thresholds of 74 decibels for the right ear and 78 
decibels for the left ear.  Speech recognition scores were 74 
percent for the right ear and 66 percent for the left ear.  
This is consistent with Level VI hearing impairment in the 
right ear and Level VII hearing impairment for the left ear.  
In such a case, the numeric designations correlate under 
Table VII to a 30 percent disability rating.  See 38 C.F.R. § 
4.85.  

The Board notes that the veteran's puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz were 70, 75, 75, and 75 
decibels for the right ear and 75, 80, 75, and 80 decibels 
for the left ear.  These figures document exceptional 
patterns of hearing impairment in both ears under 38 C.F.R. § 
4.86(a).  When applied to Table VIA, the average puretone 
ratings of 74 decibels in the right ear and 66 decibels in 
the left ear result in the same levels of hearing impairment 
that were reached using Table VI.  That is, hearing 
impairment in the right ear registered at Level VI and 
hearing impairment in the left ear registered at Level VII, 
again resulting in a 30 percent disability rating.  See 38 
C.F.R. § 4.85.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a 30 percent 
disability rating.

There is no evidence showing the veteran has required any 
period of hospitalization due to his hearing loss.  
Furthermore, the veteran does not contend and the record does 
not show his bilateral hearing loss causes marked 
interference with employment.  The Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the veteran does not have any 
symptoms from his service-connected hearing loss that are 
unusual or are different from those contemplated by the 
schedular criteria, which already compensate for average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  In the 
absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A.         § 
5107(b); 38 C.F.R. §§ 3.102, 4.3 (2006).  As the audiological 
findings demonstrate a level of severity consistent with no 
more than the currently assigned 30 percent evaluation, the 
preponderance is against the veteran's claim for an increase, 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


